Exhibit 10.4

SIXTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Sixth Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of March 22, 2016, by and among Fifth Third Bank, an Ohio banking
corporation (the “Bank”) and Meridian Bioscience, Inc., an Ohio corporation
(“Parent” or “Agent”), Meridian Bioscience Corporation, an Ohio corporation
(“Corp.”), Omega Technologies, Inc., an Ohio corporation (“Omega”), Meridian
Life Science, Inc., a Maine corporation (“MLS”) and Bioline USA, Inc., a
Massachusetts corporation (“Bio”) (collectively, the “Borrowers” and
individually a “Borrower”).

WHEREAS, Bank and Borrowers (except Bio) entered into that certain Loan and
Security Agreement, dated as of August 1, 2007, as amended from time to time
(the “Agreement”); Bio became a party to the Agreement by an amendment to the
Agreement dated December 14, 2012;

WHEREAS, Bank and Borrowers wish to amend the Agreement to modify certain
provisions of the Agreement.

NOW THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1. The following terms contained in Section 1.1 of the Agreement are hereby
amended and restated to read as follows:

“Business Day” or “Banking Day” means any day other than a Saturday, Sunday,
federal holiday or other day on which the New York Stock Exchange is regularly
closed. (i) with respect to all notices and determinations in connection with
the LIBOR Rate, any day (other than a Saturday or Sunday) on which commercial
banks are open in London, England, New York, New York, and Cincinnati, Ohio for
dealings in deposits in the London Interbank Market; and (ii) in all other
cases, any day on which commercial banks in Cincinnati, Ohio are required by law
to be open for business; provided that, notwithstanding anything to the contrary
in this definition of “Business Day”, at any time during which a Rate Management
Agreement with Bank is then in effect with respect to all or a portion of this
Note, then the definitions of “Business Day” and “Banking Day”, as applicable,
pursuant to such Rate Management Agreement shall govern with respect to all
applicable notices and determinations in connection with such portion of this
Agreement and the Notes that are subject to such Rate Management Agreement.

“LIBOR Rate” means the rate of interest (rounded upwards, if necessary, to the
next 1/16th of 1% and adjusted for reserves if Bank is required to maintain
reserves with respect to relevant advances) fixed by the ICE Benchmark
Administration Limited (or any successor thereto, or replacement thereof, as
approved by Bank, each an “Alternate LIBOR Source”) at approximately 11:00 a.m.,
London time (or at the relevant time established by an Alternate LIBOR Source or
by Bank), two London Banking Days preceding the effective date of such LIBOR
Rate, relating to quotations for one-month London InterBank Offered Rates on
U.S. Dollar deposits as published on Bloomberg LP (or any successor thereto, or
replacement thereof, as approved by Bank, each an “Approved Bloomberg
Successor”), all as determined by Bank in accordance with this Agreement



--------------------------------------------------------------------------------

and the Revolving Note. If the LIBOR Rate is no longer displayed on Bloomberg LP
(or any Approved Bloomberg Successor), the LIBOR Rate shall be determined in
good faith by Bank from such other sources as it shall determine to be
comparable to Bloomberg LP (or any Approved Bloomberg Successor). Each
determination by Bank of the LIBOR Rate shall be final, binding and conclusive
in the absence of manifest error. The Interest Rate shall initially be
determined as of the date of the initial advance of funds to Borrower and shall
be adjusted automatically on the last day of each month thereafter.

“Loans” means the Revolving Loans, the Term Loan and any other loans from time
to time between Bank and any Borrower relating to the Obligations.

“Notes” shall refer collectively to the Revolving Note, the Term Note and any
note entered into from time to time by any Borrower in favor of Bank to evidence
an Obligation.

2. Section 2.1(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(d) The Facility shall expire on March 31, 2021, and the entire outstanding
principal balance of the Revolving Note, and all accrued interest, shall become
due and payable not later than that date. Borrowers may prepay the principal
balance of the Revolving Note in whole or part at any time. Until all
Obligations have been fully repaid and this Agreement has terminated, Bank shall
retain its security interest in all Collateral then existing or arising
thereafter.

3. A new Section 2.1(e) is hereby added to the Agreement to read as follows:

(e) Borrowers will pay to Bank an unused fee (the “Unused Fee”) until
termination of the Revolving Note, computed at the rate of 0.25% per annum, on
the average daily difference between (i) the outstanding amount of the Revolving
Note and (ii) the committed amount of the Revolving Note. The Unused Fee shall
be payable quarterly in arrears, on the first day of each January, April, July
and October and upon the maturity date of the Revolving Note and/or the date the
Revolving Note is terminated.

4. The first sentence of Section 2.2 (b) of the Agreement is hereby amended and
restated to read as follows:

(b) Interest on the outstanding principal amount of the Loans is payable in
arrears on the last day of each calendar quarter, commencing June 30, 2016.

5. A new Section 2.2(g) is hereby added to the Agreement to read as follows:

(g) Any time during which a Rate Management Agreement is then in effect with
respect to this Agreement and any of the Notes, the provisions contained which
round up the interest rate to the nearest 1/8th or 1/16th shall be disregarded
and no longer of any force and effect, notwithstanding anything to the contrary
contained in this Agreement or any of the

 

2



--------------------------------------------------------------------------------

Note. These “round up” provisions appear as a parenthetical as follows: (rounded
upwards, if necessary to the next 1/8th of 1%) or (rounded upwards, if necessary
to the next 1/16th of 1%).

6. Section 2.3(a) is hereby amended and restates in its entirety to read as
follows:

(a) The Applicable LIBOR Margin expressed as a percentage, in effect on any date
shall be determined based on the ratio of Total Funded Debt to EBITDA of
Borrowers (which shall be determined pursuant to clause (c) of this paragraph),
as follows:

 

Applicable Margin

   Level I Status
Funded
Debt/EBITDA
<0.50:1.00     Level II Status
Funded
Debt/EBITDA
>0.50:1.0 and
<1.50:1.0     Level II Status
Funded
Debt/EBITDA
>1.50:1.00 and
<2.25:1.00     Level III Status
Funded
Debt/EBITDA
>2.25:1.00 and
<3.00:1.00  

Libor Margin

     +1.25 %      +01.50 %      +1.75 %      +2.0 % 

7. A new Section 2.11 is hereby added to the Agreement to read as follows:

2.11 Term Loan. (a) Bank agrees, subject to the terms and conditions hereinafter
set forth, to make a term loan (the “Term Loan”) to Borrowers on the date of the
Sixth Amendment to this Agreement in the maximum principal amount of
$60,000,000. On the execution date of the Sixth Amendment to this Agreement,
Borrower will duly issue and deliver to Bank a Term Note in the form of attached
Exhibit 2.11 (the “Term Note”) in the principal amount of $60,000,000 bearing
interest as specified in Section 2.2 of this Agreement. The outstanding
principal balance of the Term Note shall become due and payable as provided for
in the Term Note.

(b) Borrowers shall pay to Bank on the effective date of the Term Note, a
one-time commitment fee equal to 0.25% of the principal amount of the Term Note.

(c) Proceeds of the Term Note will be used to provide partial funding of the
acquisition of Magellan Bioscience. Bank shall have no obligation to advance
funds under the Term Loan unless the following statements shall be true and
correct:

(i) Each of the representations and warranties contained herein and in the Loan
Documents shall be correct in all material respects;

(ii) No event shall have occurred and be continuing which constitutes an Event
of Default, or would constitute an Event of Default but for the requirement that
notice be given or lapse of time or both; and

(iii) The acceptance by Borrowers of the proceeds of the Term Loan shall be
deemed to constitute a representation and warranty by Borrowers that the
conditions in this Section of the Agreement, other than those that have been
waived in writing by Bank, have been satisfied.

 

3



--------------------------------------------------------------------------------

8. Section 4.1(c) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(c) With the statements submitted under (a) and (b) above (being on a quarterly
and an annual basis) and within 45 days after the end of each fiscal year, a
compliance certificate signed by the principal financial officer of the Agent,
(i) stating he is familiar with this Agreement and the other Loan Documents and
that no Default or Event of Default has occurred, or if any such condition or
event existed or exists, specifying it and describing what action the Borrower
has taken or proposes to take with respect thereto, and (ii) setting forth, in
summary form, figures showing the financial status of the Borrowers in respect
of the financial covenants and restrictions contained in this Agreement;

9. Section 5.15 of the Agreement, which was previously deleted from the
Agreement, is hereby reinstated and amended and restated in its entirety to read
as follows:

 

  5.15 Fixed Charge Coverage Ratio. At the end of each fiscal quarter,
commencing with the fiscal quarter ending March 31, 2016, Borrowers shall
maintain a Fixed Charge Coverage Ratio of at least 1.15:1.0. “Fixed Charge
Coverage Ratio” means the ratio of (a) EBITDA for a given measurement period
minus the sum of (i) unfunded capital expenditures, (ii) income taxes paid in
cash and (iii) distributions and other dividend paid in cash plus all one-time,
non-recurring expenses related to the acquisition of Magellan Bioscience to
(b) the sum of (i) interest expense (including the interest portion of any lease
which is capitalized under GAAP) payable in cash plus (ii) all principal
payments on Funded Indebtedness that were paid by Borrowers during the
measurement period.

10. Section 5.16 (Tangible Net Worth) of the Agreement is hereby deleted from
the Agreement as of the quarter ending March 31, 2016.

11. Representations, Warranties and Covenants of Borrowers. To induce Bank to
enter into this Amendment, Borrowers represent and warrant as follows:

 

  (a) No Event of Default (as such term is defined in Section 8 of the
Agreement) or event or condition which, with the lapse of time or giving of
notice or both, would constitute an Event of Default exists on the date hereof.

 

  (b) The person executing this Amendment is a duly elected and acting officer
of each Borrower and is duly authorized by the Board of Directors of such
Borrower to execute and deliver this Amendment on behalf of such Borrower.

12. Conditions. Bank’s obligations under this Amendment are subject to the
following conditions:

 

4



--------------------------------------------------------------------------------

  (a) Borrowers shall execute and deliver to Bank this Amendment, the Amended
and Restated Revolving Note attached to this Amendment as Exhibit 2.1(c), the
Term Note attached as Exhibit 2.11, and all other documents listed on the Bank’s
List of Documents for this Amendment.

 

  (b) The representations and warranties of Borrowers in Section 3 hereof shall
be true and correct on the date of execution of this Amendment.

 

  (c) Borrowers shall pay to the Bank all expenses and attorneys’ fees incurred
by Bank in connection with the preparation, execution and delivery of this
Amendment and related documents.

 

  13. General.

 

  (a) Except as expressly modified hereby, the Agreement remains unaltered and
in full force and effect. Borrowers acknowledge that Bank has made no oral
representations to Borrowers with respect to the Agreement and this Amendment
thereto and that all prior understandings between the parties are merged into
the Agreement as amended by this writing. All Loans outstanding on the date of
execution of this Amendment shall be considered for all purposes to be Loans
outstanding under the Agreement as amended by this Amendment.

 

  (b) Capitalized terms used and not otherwise defined herein will have the
meanings set forth in the Agreement.

 

  (c) Nothing contained herein will be construed as waiving any default or Event
of Default under the Agreement or will affect or impair any right, power or
remedy of the Bank under or with respect to the Loans, the Agreement, or any
other agreement or instrument guaranteeing, securing or otherwise relating to
the Loans.

 

  (d) This Amendment shall be considered an integral part of the Agreement, and
all references to the Agreement in the Agreement itself or any document
referring thereto shall, on and after the date of execution of this Amendment,
be deemed to be references to the Agreement as amended by this Amendment.

 

  (e) This Amendment will be binding upon and inure to the benefit of Borrowers
and Bank and their respective successors and assigns.

 

  (f) All representations, warranties and covenants made by Borrowers herein
will survive the execution and delivery of this Amendment.

 

  (g) This Amendment will, in all respects, be governed and construed in
accordance with the laws of the State of Ohio.

 

5



--------------------------------------------------------------------------------

  (h) This Amendment may be executed in one or more counterparts, each of which
will be deemed an original and all of which together will constitute one and the
same instrument.

IN WITNESS WHEREOF, Borrowers and Bank have executed this Agreement by their
duly authorized officers as of the date first above written.

 

MERIDIAN BIOSCIENCE

CORPORATION

     MERIDIAN BIOSCIENCE, INC. By:  

    /s/ Melissa A. Lueke

     By:  

    /s/ Melissa A. Lueke

  Melissa A. Lueke, CFO & Secretary        Melissa A. Lueke, Executive Vice    
     President, CFO & Secretary OMEGA TECHNOLOGIES, INC.      MERIDIAN LIFE
SCIENCE, INC. By:  

    /s/ Melissa A. Lueke

     By:  

    /s/ Melissa A. Lueke

  Melissa A. Lueke, CFO & Secretary        Melissa A. Lueke, CFO & Secretary
FIFTH THIRD BANK      BIOLINE USA, INC. By:  

    /s/ Drew Hollenkamp

     By:  

    /s/ Melissa A. Lueke

  Drew Hollenkamp, Vice President        Melissa A. Lueke, CFO & Secretary

 

6



--------------------------------------------------------------------------------

EXHIBIT 2.1(c)

REVOLVING NOTE

 

$30,000,000   

Cincinnati, Ohio

Dated: August 1, 2007

Restated: March 22, 2016

Meridian Bioscience, Inc., an Ohio corporation, Meridian Bioscience Corporation
an Ohio corporation (“Corp.”), Omega Technologies, Inc., an Ohio corporation
(“Omega”), Meridian Life Science, Inc., a Maine corporation and Bioline USA,
Inc.., a Massachusetts corporation (“Bio”) (collectively and jointly and
severally the “Borrowers” and individually a “Borrower”), for value received,
hereby promises to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation (the “Bank”) at its offices, 38 Fountain Square Plaza, Cincinnati,
Ohio 45263, in lawful money of the United States of America and in immediately
available funds, the principal sum of $30,000,000 or such lesser unpaid
principal amount as may be advanced by the Bank as Revolving Loans pursuant to
the terms of the Loan and Security Agreement dated August 1, 2007 by and among
the Borrowers and the Bank, as same may be amended from time to time (the
“Agreement”). This Note shall mature and be payable in full on March 31, 2021,
or such later date as may be determined and agreed upon between Bank and
Borrowers pursuant to the Agreement.

The principal balance hereof outstanding from time to time shall bear interest
as set forth in the Agreement. Interest will be calculated based on a 360-day
year and charged for the actual number of days elapsed, and will be payable as
set forth in the Agreement. After the occurrence of an Event of Default, this
Note shall bear interest (computed and adjusted in the same manner, and with the
same effect, as interest hereon prior to maturity), payable on demand, at a rate
per annum equal to six percent (6%) above the rate that would otherwise be in
effect, until paid, and whether before or after the entry of judgment hereon.

The principal amount of each loan made by the Bank and the amount of each
prepayment made by the Borrowers shall be recorded by the Bank on the schedule
attached hereto or in the regularly maintained data processing records of the
Bank. The aggregate unpaid principal amount of all loans set forth in such
schedule or in such records shall be presumptive evidence of the principal
amount owing and unpaid on this Note. However, failure by Bank to make any such
entry shall not limit or otherwise affect Borrowers’ obligations under this Note
or the Agreement.

This Note is the Revolving Note referred to in the Agreement, and is entitled to
the benefits, and is subject to the terms, of the Agreement. The principal of
this Note is prepayable in the amounts and under the circumstances, and its
maturity is subject to acceleration upon the terms, set forth in the Agreement.
Except as otherwise expressly provided in the Agreement, if any payment on this
Note becomes due and payable on a day other than one on which Bank is open for
business (a “Business Day”), the maturity thereof shall be extended to the next
Business Day, and interest shall be payable at the rate specified herein during
such extension period.

 

Ex. 1 - 1



--------------------------------------------------------------------------------

This Note is issued, not as a payment toward, but as a continuation of, the
obligations of Borrowers to Bank pursuant to that certain Revolving Note dated
August 1, 2007, in the principal amount of $30,000,000 (together with all prior
amendments thereto or restatements thereof the “Prior Note”). Accordingly, this
Note shall not be construed as a novation or extinguishment of, the obligations
arising under the Prior Note, and its issuance shall not affect the priority of
any security interest granted in connection with the Prior Note.

In no event shall the interest rate on this Note exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that a court
determines that Bank has received interest and other charges under this Note in
excess of the highest permissible rate applicable hereto, such excess shall be
deemed received on account of, and shall automatically be applied to reduce the
amounts due to Bank from the Borrowers under this Note, other than interest, and
the provisions hereof shall be deemed amended to provide for the highest
permissible rate. If there are no such amounts outstanding, Bank shall refund to
Borrowers such excess.

Borrowers and all endorsers, sureties, guarantors and other persons liable on
this Note hereby waive presentment for payment, demand, notice of dishonor,
protest, notice of protest and all other demands and notices in connection with
the delivery, performance and enforcement of this Note, and consent to one or
more renewals or extensions of this Note.

This Note may not be changed orally, but only by an instrument in writing.

 

Ex. 1 - 2



--------------------------------------------------------------------------------

This Note is being delivered in, is intended to be performed in, shall be
construed and enforceable in accordance with, and be governed by the internal
laws of, the State of Ohio without regard to principles of conflict of laws.
Borrowers agree that the State and federal courts in Hamilton County, Ohio or
any other court in which Bank initiates proceedings have exclusive jurisdiction
over all matters arising out of this Note, and that service of process in any
such proceeding shall be effective if mailed to Borrowers at their address
described in the Notices section of the Agreement. BORROWERS HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE.

 

MERIDIAN BIOSCIENCE

CORPORATION

      MERIDIAN BIOSCIENCE, INC. By:  

 

      By:  

 

  Melissa A. Lueke, CFO & Secretary         Melissa A. Lueke, Executive Vice  
        President, CFO & Secretary OMEGA TECHNOLOGIES, INC.       MERIDIAN LIFE
SCIENCE, INC. By:  

 

      By:  

 

  Melissa A. Lueke, CFO & Secretary         Melissa A. Lueke, CFO & Secretary
BIOLINE USA, INC.         By:  

 

          Melissa A. Lueke, CFO & Secretary        

 

Ex. 1 - 3



--------------------------------------------------------------------------------

EXHIBIT 2.11

TERM NOTE

Cincinnati, Ohio

$60,000,000    Dated: March 22, 2016

Meridian Bioscience, Inc., an Ohio corporation, Meridian Bioscience Corporation
an Ohio corporation (“Corp.”), Omega Technologies, Inc., an Ohio corporation
(“Omega”), Meridian Life Science, Inc., a Maine corporation and Bioline USA,
Inc.., a Massachusetts corporation (“Bio”) (collectively and jointly and
severally the “Borrowers” and individually a “Borrower”), for value received,
hereby promises to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation (the “Bank”) at its offices, 38 Fountain Square Plaza, Cincinnati,
Ohio 45263, in lawful money of the United States of America and in immediately
available funds, the principal sum of $60,000,000 or such lesser unpaid
principal amount as may be advanced by the Bank as a Term Loan pursuant to the
terms of the Loan and Security Agreement dated August 1, 2007 by and among the
Borrowers and the Bank, as same may be amended from time to time (the
“Agreement”). This Note shall mature and be payable in full on March 31, 2021,
or such later date as may be determined and agreed upon between Bank and
Borrowers pursuant to the Agreement.

The outstanding principal balance of this Note shall be payable as set forth on
attached Schedule A. The principal balance hereof outstanding from time to time
shall bear interest as set forth in the Agreement. Interest will be calculated
based on a 360-day year and charged for the actual number of days elapsed, and
will be payable as set forth in the Agreement. After the occurrence of an Event
of Default, this Note shall bear interest (computed and adjusted in the same
manner, and with the same effect, as interest hereon prior to maturity), payable
on demand, at a rate per annum equal to six percent (6%) above the rate that
would otherwise be in effect, until paid, and whether before or after the entry
of judgment hereon.

The principal amount of each loan made by the Bank and the amount of each
prepayment made by the Borrowers shall be recorded by the Bank on the schedule
attached hereto or in the regularly maintained data processing records of the
Bank. The aggregate unpaid principal amount of all loans set forth in such
schedule or in such records shall be presumptive evidence of the principal
amount owing and unpaid on this Note. However, failure by Bank to make any such
entry shall not limit or otherwise affect Borrowers’ obligations under this Note
or the Agreement.

This Note is the Term Note referred to in the Agreement, and is entitled to the
benefits, and is subject to the terms, of the Agreement. The principal of this
Note is prepayable in the amounts and under the circumstances, and its maturity
is subject to acceleration upon the terms, set forth in the Agreement. Except as
otherwise expressly provided in the Agreement, if any payment on this Note
becomes due and payable on a day other than one on which Bank is open for
business (a “Business Day”), the maturity thereof shall be extended to the next
Business Day, and interest shall be payable at the rate specified herein during
such extension period.

 

Ex. 2 - 1



--------------------------------------------------------------------------------

In no event shall the interest rate on this Note exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that a court
determines that Bank has received interest and other charges under this Note in
excess of the highest permissible rate applicable hereto, such excess shall be
deemed received on account of, and shall automatically be applied to reduce the
amounts due to Bank from the Borrowers under this Note, other than interest, and
the provisions hereof shall be deemed amended to provide for the highest
permissible rate. If there are no such amounts outstanding, Bank shall refund to
Borrowers such excess.

Borrowers and all endorsers, sureties, guarantors and other persons liable on
this Note hereby waive presentment for payment, demand, notice of dishonor,
protest, notice of protest and all other demands and notices in connection with
the delivery, performance and enforcement of this Note, and consent to one or
more renewals or extensions of this Note.

This Note may not be changed orally, but only by an instrument in writing.

 

Ex. 2 - 2



--------------------------------------------------------------------------------

This Note is being delivered in, is intended to be performed in, shall be
construed and enforceable in accordance with, and be governed by the internal
laws of, the State of Ohio without regard to principles of conflict of laws.
Borrowers agree that the State and federal courts in Hamilton County, Ohio or
any other court in which Bank initiates proceedings have exclusive jurisdiction
over all matters arising out of this Note, and that service of process in any
such proceeding shall be effective if mailed to Borrowers at their address
described in the Notices section of the Agreement. BORROWERS HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE.

 

MERIDIAN BIOSCIENCE

CORPORATION

      MERIDIAN BIOSCIENCE, INC. By:  

 

      By:   

 

  Melissa A. Lueke, CFO & Secretary          Melissa A. Lueke, Executive Vice  
         President, CFO & Secretary OMEGA TECHNOLOGIES, INC.       MERIDIAN LIFE
SCIENCE, INC. By:  

 

      By:   

 

  Melissa A. Lueke, CFO & Secretary          Melissa A. Lueke, CFO & Secretary
BIOLINE USA, INC.          By:  

 

           Melissa A. Lueke, CFO & Secretary         

 

Ex. 2 - 3



--------------------------------------------------------------------------------

Schedule A

Meridian Bioscience, Inc.

Principal Payment Schedule for $60,000,000

 

Payment Date

   Principal Payment 06/30/2016    $750,000 09/30/2016    $750,000 12/30/2016   
$750,000 03/31/2017    $750,000 06/30/2017    $1,125,000 09/29/2017   
$1,125,000 12/29/2017    $1,125,000 03/29/2018    $1,125,000 06/29/2018   
$1,125,000 09/28/2018    $1,125,000 12/31/2018    $1,125,000 03/29/2019   
$1,125,000 06/28/2019    $1,500,000 09/30/2019    $1,500,000 12/31/2019   
$1,500,000 03/31/2020    $1,500,000 06/30/2020    $1,500,000 09/30/2020   
$1,500,000 12/31/2020    $1,500,000 03/31/2021    remaining principal balance

 

Schedule A